Mr. Justice Puterbaugh delivered the opinion of the court. This is an appeal by the defendant from a decree requiring him to pay to the complainant the sum of $2,194.38. The bill upon which such decree was rendered alleges, in substance, that the complainant and defendant, together with W. D. Hawk and W. H. Anderson, became security upon three certain notes executed by one Wilhite, and payable to the Corn Belt Bank of Bloomington, two for the sum of $70 each and one for the sum of $4,292.72; that the complainant was compelled to and did pay each of said notes, with interest thereon; that the said Wilhite, the maker of said notes, and the said Hawk, one of the said sureties,- were insolvent, whereby the defendant, as co-surety, became liable to the complainant for one-third of the amount paid by him in satisfaction of said notes, together with interest thereon from the date of the respective payments. The answer of the defendant admits the making and payment of said notes; denies the insolvency of Wilhite and Hawk, and alleges that the said notes for $70 each represented interest upon the note for. $4,292.72; that at the time the latter note was executed, and for the purpose of protecting the sureties thereon, Wilhite procured to be issued to and placed in the hands of the complainant a certificate for shares of the capital stock of a coal company, of the par value of about $4,000; that afterward the complainant traded said stock for certain real estate in Iowa, taking the title to the same in his own name, and had since held and claimed to own said real estate; that the complainant having thus converted said stock to his own use, the defendant should only be required to contribute his share of the amount paid in satisfaction of said notes, after charging the complainant with the par value of said stock. The master in chancery, to whom the cause was referred, found that both Wilhite and Hawk were insolvent as alleged in the bill; that the certificate of stock in the coal company was in fact issued to W. H. Anderson as trustee, and not to the complainant, as charged in the bill; that upon the hearing before him, the said master, the said W. H. Anderson produced said certificate of stock and offered the same in evidence, and testified that it fiad never been out of bis possession and was not used in said land trade; tfiat while tfiere was evidence tending to support tfie claim tfiat tfie certificate was so used as a part of tfie consideration for tfie deed to said real estate, no evidence was offered tending to show tfiat either of tfie sureties interested in said certificate had ever requested tfiat tfie same be sold for their benefit or that tfiere had ever been any notice to sell tfie same, or. tfiat said shares of stock had any market value in cash, or tfiat tfie value of tfie same had changed since its issuance to said trustee. Tfie master further field tfiat inasmuch as said certificate was thus under tfie control of tfie court, where either surety might by proper motion get tfie benefit of it as originally contemplated when issued to tfie trustee, and for tfie further reason tfiat tfie evidence failed to show any damage to either party by reason of anything tfie complainant may have done concerning said certificate, tfie defendant was not entitled to any credit as against the complainant growing out of said certificate, and recommended a decree in accordance with tfie prayer of tfie bill: Exceptions by tfie defendant to tfie master’s report were overruled by tfie court, and a decree rendered in accordance therewith. Tfie evidence clearly shows' tfiat tfie certificate of stock was issued to W. H. Anderson, with tfie full knowledge and consent of tfie defendant; tfiat tfie same had never since been assigned but had been field by W. H. Anderson from tfie time it was so delivered to bim until after tfie commencement of tfie present suit. Tfie evidence further shows tfiat tfie Iowa land was conveyed to W. H. Anderson and not to tfie complainant as charged in tfie bill. Tfie testimony of Castle-man, who represented tfie owner of tfie Iowa real estate in tfie sale thereof, tends to show tfiat tfie only stock delivered to tfie vendor was about fourteen shares of which the complainant was the individual owner. While the evidence discloses that a contract was prepared purporting to be between the owner of the real estate on the one part, and the complainant, W. H. Anderson and Hawk on the other, by which it was agreed that stock of the coal company to the par value of $9,750 should be turned in as part consideration for the land, it further shows that the name of the complainant was attached thereto by W. H. Anderson, that the complainant thereafter repudiated said contract and was released by Castleman therefrom. The evidence further shows that the shares of stock in question had no market value and were of little, if any, actual value. After a careful consideration of all the evidence, we are of opinion that the greater weight thereof fails to show that the complainant converted said stock to his own use. In this state of the proof, the decree of the Circuit Court was proper and is affirmed. Affirmed.